Exhibit 10.4

RENASANT BANK

DIRECTORS’ DEFERRED FEE PLAN

(Final 409A Compliance Amendment)

Whereas, Renasant Bank, a financial institution with its principal place of
business in Tupelo, Mississippi (the “Bank”), maintains the Renasant Bank
Directors’ Deferred Fee Plan, which plan was most recently amended and restated
effective as of January 1, 2007 (the “Plan”);

Whereas, such Plan constitutes a “deferred compensation” arrangement within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended, and
must now be amended to comply with the applicable provisions the final
regulations promulgated thereunder;

Now, Therefore, the Plan shall be amended effective as of January 1, 2009, as
follows.

 

1. Definitions:

1.1 Section 1.5 of the Plan shall be amended and restated in its entirety as
follows:

“1.5 The term ‘Change in Control’ shall mean and be deemed to occur upon a
Change in Equity Ownership, a Change in Effective Control, a Change in the
Ownership of Assets or a Change by Merger. For this purpose:

 

  a. A ‘Change in Equity Ownership’ means that a person or group acquires,
directly or indirectly in accordance with Code Section 318, more than 50% of the
aggregate fair market value or voting power of the capital stock of the Company,
including for this purpose capital stock previously acquired by such person or
group; provided, however, that a Change in Equity Ownership shall not be deemed
to occur hereunder if, at the time of any such acquisition, such person or group
owns more than 50% of the aggregate fair market value or voting power of the
Company’s capital stock.

 

  b. A ‘Change in Effective Control’ means that (i) a person or group acquires
(or has acquired during the immediately preceding 12-month period ending on the
date of the most recent acquisition by such person or group), directly or
indirectly in accordance with Code Section 318, ownership of the capital stock
of the Company possessing 35% or more of the total voting power of the Company,
or (ii) a majority of the members of the Board of Directors of the Company is
replaced during any 12-month period, whether by appointment or election, without
endorsement by a majority of the members of the Board prior to the date of such
appointment or election.

 

  c. A ‘Change in the Ownership of Assets’ means that any person or group
acquires (or has acquired in a series of transactions during the immediately
preceding 12-month period ending on the date of the most recent acquisition) all
or substantially all of the assets of the Company.

 

  d. A ‘Change by Merger’ means that the Company shall consummate a merger or
consolidation or similar transaction with another corporation or entity, unless
as a result of such transaction, more than 50% of the then outstanding voting
securities of the surviving or resulting corporation or entity shall be owned in
the aggregate by the former shareholders of the company and the voting
securities of the surviving or resulting corporation or entity are owned in
substantially the same proportion as the common stock of the company was
beneficially owned before such transaction.”



--------------------------------------------------------------------------------

1.2 Section 1.20 of the Plan shall be restated as follows:

“1.20 The term ‘Separation From Service,’ ‘Separation Date’ or ‘Separated From
Service’ shall mean the later of the date on which (a) a Participant ceases to
serve with the Company, the Bank, or their Affiliates, whether as a member of
the Board of Directors, an employee or an independent contractor, or (b) the
Company, the Bank, and such Participant reasonably anticipate that the
Participant will perform no further services for the Company, the Bank or their
Affiliates, whether as a member of the Board, as a common law employee or an
independent contractor. Notwithstanding the foregoing, a Participant may be
deemed to incur a Separation From Service hereunder if he or she continues to
provide services to the Company, the Bank or another Affiliate, provided such
services are not more than 20% of the average level of services performed by
such Participant, whether as a director, an employee or independent contractor,
during the immediately preceding 36-month period.”

1.3 Section 1.21 shall be added to the Plan to read in its entirety as follows:

“1.21 References to ‘key employee’ contained herein shall be deemed to refer to
‘Specified Employee’; a Specified Employee shall mean that a Participant is a
‘key employee’ of the Bank or an Affiliate, within the meaning of Code
Section 416(i), (ii) or (iii), but determined without regard to paragraph (i)(5)
thereof. A Participant who satisfies such requirement as of a December 31st
shall be considered a Specified Employee hereunder during the 12-month period
commencing on the immediately following April 1st.”

 

2. Death Benefits:

2.1 Section 6.7 of the Plan shall be amended and restated as follows:

“6.7 Preretirement Death Benefits. (a) If a Participant first commences
participation hereunder on or after January 1, 2007, and he or she dies while
serving as a member of the Board of Directors, his or her Beneficiary shall
receive the amount then credited to his or her Account. Payment shall be made or
commence as of the Payment Date that coincides with or immediately follows the
date of the Participant’s death.

(b) If a Participant first commenced participation hereunder before January 1,
2007, and he or she dies while serving as a member of the Board of Directors,
his or her Beneficiary shall receive, in lieu of any benefit hereunder, a
preretirement death benefit determined as follows:

 

  i. The amount of such benefit shall equal his or her Account accrued on or
after January 1, 2007, and his or her Prior Plans Benefit. For this purpose, the
term ‘Prior Plans Benefit’ means the preretirement death benefit available under
the terms of the Prior Plans as of December 31, 2006; the Administrator shall
maintain a record of such benefit, and the record of the Administrator shall be
conclusive and binding as to such amount.

 

  ii. Such benefit shall commence on the Payment Date that coincides with or
immediately follows the Participant’s date of death.

 

  iii. If a Participant elects to receive such benefit in less than 15 annual
installments, the amount of each such payment or installment shall be determined
by the Administrator with reference to the present value of such benefit,
determined as of the Participant’s date of death using the Moody’s corporate
bond rate in effect as of such date. The Administrator’s determination hereunder
shall be final and binding on all persons.

 

- 2 -



--------------------------------------------------------------------------------

  iv. The portion of such benefit that is determined with respect to a
Participant’s Account shall continue to be credited with income, gain or loss
during the installment payment period.

 

  v. As a condition of receiving a Prior Plans Benefit hereunder, a Participant
shall be required to annually defer to this Plan, or a designated successor
hereto, an amount not less than the amount fixed by the Administrator. If a
Participant ceases deferrals hereunder or fails to defer such amount in any
year, he or she shall not be entitled to receive such benefit hereunder.

(c) Payment of a preretirement death benefit hereunder shall be contingent upon
the provision of such information as the Administrator may reasonably request,
including, but not limited to a Participant’s death certificate.

(d) A Participant may direct that his or her preretirement death benefit be paid
in the form of a single-sum or not more than 15 annual installment payments. Any
such election shall be made in the form prescribed by the Administrator and
shall be made at the time a Participant first defers under the Plan, determined
in accordance with Section 3.2 hereof. Once made, any such election shall be
irrevocable. If a Participant fails to timely make an election hereunder, his or
her preretirement death benefit shall be distributed in the form of a
single-sum.”

2.2 Section 6.8 of the Plan shall be amended and restated in its entirety as
follows:

“6.8 Death After Separation From Service. If a Participant dies after he or she
Separates From Service, his or her Beneficiary shall receive the amount then
credited to his or her Account, if any. Each Participant shall elect whether
(a) such amount shall be paid to his or her Beneficiary in the form of a
single-sum, or (b) any installments otherwise payable to the deceased
Participant shall be payable to his or her Beneficiary, in accordance with their
terms. Each Participant shall make such election on the form prescribed by the
Administrator when he or she first defers hereunder, determined in accordance
with Section 3.2 hereof. Any such election shall be irrevocable. If a
Participant fails to timely make such election, he or she shall be deemed to
have elected receipt in the form of a single-sum.”

 

3. General Provisions:

3.1 Section 10.8 of the Plan shall be restated as follows:

“10.8 Termination. The Board of Directors shall have the right, at any time, to
terminate this Plan. In the event of any such termination, the Board shall
provide written notice of any such action to each Participant hereunder, and:

 

  a. All deferrals shall cease as of the last day of the calendar year in which
such termination occurs; and

 

  b. Each Participant’s Account shall be distributed in accordance with the
provisions of the Plan and any elections permitted hereunder, as the same may be
modified from time to time in accordance with Section 6.9 hereof.”

3.2 The following transition relief shall be added to section 10.19 of the Plan:

 

- 3 -



--------------------------------------------------------------------------------

  “(g) Notwithstanding any provision of this Plan to the contrary, on or before
December 31, 2008, or such earlier date as may be designated by the
Administrator, each Participant hereunder shall be entitled to elect to:

 

  i. Modify the form in which his or her retirement benefits under Article 6
hereof shall be paid, including increasing or decreasing the number of
installment payments;

 

  ii. Designate an in-service subaccount as a retirement subaccount or a
retirement subaccount as an in-service subaccount; or

 

  iii. Designate the year in which any in-service subaccount shall be
distributed, provided that such distribution shall not be earlier than
November 15, 2009, and shall not postpone any payment otherwise due in the year
such election is made.

 

  iv. Elect whether his or her Account or other death benefit shall be paid in
the form of a single-sum or continuing installments as provided in Sections 6.7
and 6.8 hereof; if any such Participant fails to make such election, his or her
Account shall be paid in the form of a single-sum.”

3.3 The following Section 10.20 shall be added to the Plan to read in its
entirety as follows:

“10.20 Small Accounts. Notwithstanding any provisions of the Plan to the
contrary, if the value of a Participant’s Account is not more than the
applicable limit determined under Code Section 402(g) as of his or her
Disability, death, Separation Date or Payment Date, as the case may be, then
notwithstanding any provision of the Plan to the contrary, the Committee shall
distribute such amount to the Participant in the form of an immediate single-sum
payment as of such date.”

3.4 The following Section 10.21 shall be added to the Plan to read in its
entirety as follows:

“10.21 Specified Employee Delay. Notwithstanding any provision of the Plan to
the contrary, if a Participant is a Specified Employee as of his or her
Separation Date, the commencement of any benefit or distribution made on account
of his or her separation from service within the meaning of Code Section 409A
shall be delayed until the later of (a) the first business day of the seventh
whole calendar month following his or her Separation Date, or (b) his or her
Payment Date. In the event of any delay hereunder, the first payment shall
include, without liability for interest or loss of investment opportunity
thereon, the principal amount of any benefits otherwise payable between the
actual commencement of such benefits and such Participant’s Payment Date.”

This Final 409A Compliance Amendment was executed by an authorized officer of
Renasant Bank, to be effective as of the date or dates set forth herein.

 

Renasant Bank By:  

/s/ E. Robinson McGraw

Its:  

Chairman and Chief Executive Officer

Date:   December 16, 2008

 

- 4 -